Citation Nr: 0622295	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  05-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
osteoarthritis, claimed as secondary to service-connected 
bilateral knee disability.

2.  Entitlement to service connection for left hip 
osteoarthritis, claimed as secondary to service-connected 
bilateral knee disability.

3.  Entitlement to service connection for right hip 
osteoarthritis, claimed as secondary to service-connected 
bilateral knee disability.

4.  Entitlement to a compensable evaluation for fracture 
residuals of the long and ring fingers of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1956.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran and his spouse testified before the undersigned 
at a videoconference hearing in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, it is noted that the veteran has not been provided 
with a VCAA letter notifying him of the requirements of the 
VCAA and its implementing regulation 38 C.F.R. § 3.159 as to 
the issues of entitlement to service connection for his low 
back and bilateral hip arthritis.  He was sent a notification 
of the holding in the case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), as to the underlying disability and 
effective date questions.  However, he was never sent a 
notification letter as to the underlying service connection 
claims.  This notification must be sent prior to a final 
determination of these claims.


In regard to the claims for service connection, the Board 
notes that the veteran was afforded a VA examination in 
January 2005, the report of which included the opinion of the 
examiner that his low back and hip osteoarthritis was not 
related to the service-connected knee disabilities.  However, 
there is an August 2004 opinion in the VA outpatient 
treatment records indicating that it was likely that his back 
and hip complaints were caused by the abnormal gait resulting 
from his knee disabilities.  These conflicting opinions must 
be resolved before a final decision can be rendered.  
Therefore, the Board finds that another VA examination would 
be helpful in this case.

Finally, the veteran has alleged that his left hand long and 
ring finger fracture residuals are more disabling than the 
current disability evaluation would suggest.  The VA 
examination conducted in January 2005 did not note any 
ankylosis of the involved joints.  However, at his June 2006 
personal hearing, he stated that he could not bend the long 
and ring fingers.  This allegation suggests that his fracture 
residuals may have worsened since the last VA examination.  
The Board also notes that the veteran apparently has carpal 
tunnel syndrome in each wrist.  However, it is unclear what 
degree of disability is related solely to the fracture 
residuals.  Therefore, the Board finds that another VA 
examination would be helpful in ascertaining the exact nature 
and degree of severity of the left long and ring finger 
fracture residuals.

The veteran is hereby advised of the importance of his 
reporting for any scheduled examination, and of the 
consequences of failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Send the veteran a VCAA notification 
letter concerning the issues of 
entitlement to service connection for 
lumbosacral and bilateral hip 
osteoarthritis.


2.  Provide the veteran an orthopedic 
evaluation of his low back, hips, and left 
long and ring finger fracture residuals.  
The examiner must review the entire claims 
folder in conjunction with the 
examination, and must note in the 
examination report that the claims folder 
was so reviewed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not the lumbosacral and 
bilateral hip osteoarthritis is related to 
the service-connected knee disabilities 
(to include any altered gait caused by the 
knee disabilities).  In regard to the 
fracture residuals of the left long and 
ring fingers, the examiner should indicate 
whether or not there is any ankylosis 
present in the affected joints.  The 
examiner must also differentiate between 
those residuals related solely to the 
service-connected fracture residuals and 
those related to carpal tunnel syndrome.

All indicated special studies deemed 
necessary must be conducted.  The examiner 
must provide complete rationales for all 
opinions expressed.

3.  Once the above development has been 
completed, the veteran's claims must be 
readjudicated.  If any of the decisions 
remain adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


